The plaintiff's own testimony shows that he was aware of the danger in putting his hand into the picker while it was in operation of having his hand caught by the teeth of the feed roll by reason of the defective condition of the curved iron shell, the office of which was to prevent the wool as it passed from the apron to the feed roll from dropping down under the machine, and to *Page 782 
hold the wool close enough to the feed roll to bring it into contact with the teeth of the roll; that notwithstanding his knowledge of the danger, the plaintiff put his hand into the picker while it was running to take out the wool which had dropped down and lodged on the frame of the machine in consequence of the defective condition of the shell, instead of first stopping the picker, as for aught that appears he might have done, the result being that his finger was caught by the teeth of the feed roll and crushed between them and the frame of the machine. These being the facts, we are of the opinion that the court properly held as a matter of law that the plaintiff was guilty of contributory negligence and directed the jury to return a verdict for the defendant. No person of ordinary prudence would have taken the chance of injury in such circumstances by attempting to remove the wool while the machine was in motion when he could have done so safely by stopping it. The case is within the class of cases mentioned in Clarke v. R.I. ElectricLighting Co., 16 R.I. 463, 465, which constitutes an exception to the general rule that the question of contributory negligence is for the jury.
Plaintiff's petition for a new trial denied and dismissed. The Common Pleas Division is directed to enter judgment on the verdict.